STONE, J. —
The act of the legislature under which these several indictments were found — Pamph. Acts 1874-5, p. 280— is assailed as violative of the second section of the fourth article of the constitution of 1868, which declares, that “each law shall contain but one subject, which shall be clearly expressed in its title.”
Speaking of this provision, we, in Boyd v. The State, at the last term, after quoting approvingly the reasons given by Mr. Cooley for incorporating this clause in constitutions, said: “But, while giving full effect to the provision quoted above, in its admitted purpose to prevent ‘log-rolling,’^surprise’ and ‘fraud,’ we must be careful, in the application of this rule, not to allow ourselves to be carried so far as unduly to cripple and embarrass legislation. It is not essential that the title of a statute shall define or declare the subject with the most precise accuracy.” — See, also, Ex parte Pollard, 40 Ala. 99; Key v. Jones, 52 Ala. 238,
*22The Louisiana constitution contained a clause similar to ours, quoted above. The legislature, under the title of “ an act to provide a homestead for the widow and children of deceased persons,” enacted that the widow and minor child, or children, should, in certain conditions, receive $1,000 in money, from the succession. The question was, whether this provision was expressed in the title. Chief Justice Slidell, delivering the opinion of the court, said: “We think the argument invokes an interpretation of the constitutional clause, that is too rigorous and technical. If, in applying it, we should follow the rules of a mee and fastidious verbal criticism, we should often frustrate the action of the legislature, without fulfilling the intention of the framers of the constitution. That intention has been repeatedly the subject of judicial comment. It was mainly to prevent that loose legislation which disgraced our statute books. The title of an act often afforded no clue to its contents. * * In carrying out this intention, as we are bound to do, our inquiries should be, whether, in the particular case, there has been a substantial compliance by the legislature with the command of the constitution, according to its fair and reasonable intendment;” and the court declared the act constitutional. Succession of Lanzetii, 9 La. An. 329.
In the case of the State of Missouri v. Miller, 45 Mo. 495, the court, speaking of the constitutional provision under discussion, said: “The courts in all the States, where a like or similar provision exists, have given it a very liberal interpretation, and have endeavored to construe it so as not to limit or cripple legislative enactments any further than was necessary, by the absolute requirements of the law.”
In the case of the State of Minnesota v. Gut, the court said, “A strict adherence to its letter would seriously interfere with the practical business of legislation, and would frequently nullify laws not repugnant to its spirit or meaning.” 13 Min. 349.
In Brewster v. City of Syracuse, 19 N. Y. 117, the court said, “The degree of particularity with which the title of an act is to express its subject, is not defined in the constitution, and rests in the discretion of the legislature.”- — See, also, Town of Guilford v. Cornell, 18 Barbour, 640; Board of Supervisors v. Heenan, 2 Min. 339; Murphy v. Menard, 11 Tex. 676; Duncombe v. Prindle, 12 Iowa, 1; Haggard v. Hawkins, 14 Ind. 299; Brandon v. State, 16 Ind. 197; Cooley’s Const. Lim. 144, and note.
Under the rules above declared, we do not think the objection to the constitutionality of the act under discussion is well taken. True, the title does not clearly point to all the *23provisions of the act. The authorities above cited show that this is not necessary. It does, however, “ clearly express ” that “ the sale or giving away of spirituous, vinous, or malt liquors,” is the subject. Every provision of the statute falls within the scope of this general subject; and we hold that the court did not err, in deciding that this act is free from the objection urged against it. — Olmstead v. Tuslcaloosa Bridge Co., 41 Ala. 9.
2. ¥e can perceive no good reason why a work of such standard authority as Webster's Unabridged Dictionary confessedly is, should not be used before a court or jury, whenever the meaning of an English word is brought in question. That it is a work of standard authority, is so widely known; indeed, so universally acknowledged wherever the English language is spoken, that it must be classed among the facts judicially known. — See Stoudenmeier v. Williamson, 29 Ala. 558; Merkle v. The State, 37 Ala. 139; Salomon v. State, 28 Ala. 83; Burdine v. Grand Lodge, 37 Ala. 478. So, the court will take judicial notice of. the meaning of the compound word “ malt-liquor,” found in the statute under which the present indictments were found. — Mayor & Aldermen v. Winter, 29 Ala. 651. "What constituted malt liquor was a material inquiry in these cases. The court might properly have given the proper definition in charge to the jury. There was no error in placing before them the proper definition, as furnished in Webster’s Unabridged Dictionary. The objection and exception taken in each of these cases to the reading in evidence of the definition of the term malt-liquor, as furnished in Webster’s Unabridged Dictionary, could not have wrought any injury to defendants.
3. In the case of Leopold Adler, there was some evidence that the defendant, when he made the sale to Silas Berry, had been informed that the latter was twenty-one years old. If he, in good faith, believed such was the case, he was innocent of any intent to violate the law. In the case of Gordon v. The State, 52 Ala. 308, we said : “All crime exists primarily in the mind. A wrongful act, and a wrongful intent, must concur, to constitute what the law deems a crime.” In that case, as in this, the offense charged was purely statutory, and intent was not expressly named as an ingredient of the offense. Still, this court held that, if the act were done in the honest, though mistaken, belief that the accused had reached the age which would render the act lawful, no crime was in fact committed. So, in this case, if Adler, in good faith, believed that Berry was twenty-one je&is old, the element of intent to commit the offense was wanting. Whether he did, in good faith, so believe, was a question for the jury, under an appro*24priate charge. We need scarcely add, that the fact, if such was the case, that Berry claimed that he was twenty-one years old, was only evidence to be weighed by the jury. Good faith in acting on such information and other evidence in the cause must, at last, furnish the test of innocence. Prima facie, if the defendant sold or gave spirituous, vinous, or malt liquor, to a minor, not having a physician’s prescription authorizing it, under the statute, he was guilty. He was then brought within the letter of the statute. It was for him to show that he did not fall within its spirit, unless such inference arose out of the evidence offered against him. The charge asked in this case should have been given.
4. In the case of Moritz Simon, the charge asked should not have been given. The consent of the father, given to his minor son, that he might drink lager beer, affords no excuse to one who sells or gives it to him. In this case, no question is presented which authorizes us to inquire whether lager beer is or is not a vinous or malt liquor. The sufficiency of the evidence is not before us.
5. In the case of Julius Pause, three charges were severally asked and refused. The first asserts the proposition, that the jury must acquit, even if convinced beyond a reasonable doubt that the defendant sold or gave away vinous or malt liquors, unless the finding goes further, and ascertains to which of the two classes, vinous or malt, the beer belonged. This is too narrow a view of sections 4123, 4125 of the Be-vised Code. Those and kindred sections had two aims: to dispense with cumbrous prolixity in pleading, and to avoid, to the extent of their terms, acquittals on purely technical grounds. If the beer belonged to either class, it is immaterial which. The offenses are the same, the punishment the same. This charge was rightly refused. — Smith v. State, 52 Ala. 384.
6. Charges numbered two and three assert, substantially, the same legal proposition. The jury convicted on only one, the fifth count in the indictment. Evidence was introduced before the jury of a sale of lager beer. This was an election by the State to prosecute the defendant for that act; and the conviction on the one count must be referred to that evidence. — Cochran v. The State, 30 Ala. 542. These charges should have been given. Yinous liquor, ex vi termini, means liquor made from the juice of the grape. The charges, properly construed, assert no more than the familiar principle of the criminal law, that to authorize a verdict of guilty, the jury must be convinced beyond a reasonable doubt that the defendant did the act denounced in the statute as criminal.
The judgment in the case of Moritz Simon, is affirmed, Ip *25tbe cases of Leopold Adler, and Julius Pause, tbe judgments are reversed, and tbe causes remanded. Let tbe prisoners remain in custody, until discharged by due course of law.